DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 1716149.01, filed on 03/17/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 01/24/2022 were filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the patient interface module in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.
In regard to claims 1 and 15, the claims recites a “patient interface module” without pointing out what is included or excluded from this component of the system.
In regard to claims 3-5 and 11-14, these claims depend on claim 1 and these claims do not provide further information regarding the patient interface module, therefore these claims are also rejected under 35 U.S.C. 112(b) due to their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr” and Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet”.
In regard to claim 1, Millett teaches “An extension cable adapted for use in an intravascular ultrasound system, comprising:” (“A cable 116 extends from connector 114 to a connector 118” [0027]. This cable 116 is also shown in FIG. 1. Therefore, the system includes an extension cable. Furthermore, in regard to an intravascular ultrasound system, Millett discloses “Referring to FIG. 1, shown therein is a system 100 according to an embodiment of the present disclosure. […] As shown, the system 100 includes an instrument 102” [0023] and “The instrument 102 includes at least one element configured 
“a first connector, for electrical and mechanical connection to the intravascular ultrasound catheter; a second connector, for electrical and mechanical connection to an intravascular ultrasound patient interface module” (“A proximal end portion 112 of the instrument 102 is coupled to a connector 114. A cable 116 extends from connector 114 to a connector 118. In some instances, connector 118 is configured to be plugged into an interface 120. In that regard, interface 120 is a patient interface module (PIM) in some instances” [0027]. Thus, since the connector 114 is coupled to the proximal end portion of the instrument 102, under broadest reasonable interpretation the connector 114 constitutes a first connector for electrical and mechanical connection to the intravascular ultrasound catheter. Furthermore, since the connector 118 is configured to be plugged into an interface 120 (i.e. PIM), under broadest reasonable interpretation, the connector 118 constitutes a second connector, for electrical and mechanical connection to an intravascular ultrasound patient interface module.).
“a cable arrangement for […] data transmission” (“A cable 116 extends from connector 114 to a connector 118 […] various communication pathways between the instrument 102 and the interface 120 may be utilized, including physical connections (including electrical, optical, and/or fluid connections), wireless connections, and/or combinations thereof” [0027]. In order for the transmission of data along a cable to occur, there has to be at least partial transmission of power along the cable arrangement. Therefore, the cable 116 can be used for data transmission between the instrument 102 and the 
Millett does not explicitly teach that the cable arrangement is for “power transmission”; […] “wherein the cable arrangement comprises a combined electrical cable which carries superposed power and data signals”, however in order to transmit the data signals, the device has to be powered (i.e. by a battery, electrical connection etc.) or “wherein the extension cable further comprises a splitter for extracting data signals and a combiner for recombining the data signals with the power signals”.
Lehr teaches that the cable arrangement is for “power transmission” […] wherein the cable arrangement comprises a combined electrical cable which carries superposed power and data signals” and “wherein the extension cable further comprises a splitter for extracting data signals and a combiner for recombining the data signals with the power signals” (“The power/data combiner functions to superimpose a low frequency power signal onto the high frequency, low power data communications signal. […] The power/data splitter functions to separate the low frequency power signal from the high frequency, low power data communication signal” [0042] and “As described previously, the power/data splitter functions to accept a LAN channel at its input that carries both power and data simultaneously over the same cable wires and to separate the two signals into a power signal and a data signal” [0068]. Thus, since power and data are carried simultaneously over the same cable wires, the cable arrangement is for power transmission and data transmission and comprises a combined electrical cable which carries superposed power and data signals. Therefore, since the cable wire can include a power/data splitter to separate the power signal from the data signal and a power/data combiner to superimpose a power signal onto a data communications signal, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the cable arrangement of Millett and so as to include the splitter and the combiner as disclosed in Lehr in order to allow power and data signals to be separated and combined within the same cable without causing interference and to preserve the data signal being transmitted (Sweet, Page 3). Splitters and combiners are two of a limited number of devices which can be used to manipulate a signal containing power and data signals, in order to preserve the data signal being transmitted and prevent interference between the power and data signals. Furthermore, one of ordinary skill in the art could have pursued the known potential solutions (i.e. a cable with a splitter/combiner) with a reasonable expectation of success. Therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of separating and combining signals in order to allow the data signal to be split from the power signal such that the data signal can be amplified (i.e. without amplifying the power signal) before being sent further along the length of the cable arrangement.
The combination of Millett and Lehr does not teach “and a signal processor, between the first and second connectors, wherein the signal processor comprises an electrical buffer with gain 1 or an electrical amplifier with gain greater than 1” and “wherein the signal processor is provided for the extracted data signals”.
Blunden teaches “and a signal processor, between the first and second connectors, wherein the signal processor comprises an electrical buffer with gain 1 or an electrical amplifier with gain greater than 1” and “wherein the signal processor is provided for the extracted data signals” (“In a second aspect the invention provides a patient interconnect cable operable to interconnect a probe engageable with a human subject, […] said patient interconnect cable including first connection means constructed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Millett and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett and Lehr does not teach “wherein the signal processor is located at the first connector end of the cable arrangement”.
Blunden teaches “wherein the signal processor is located at the first connector end of the cable arrangement” (“Preferably said signal amplification means are located in or adjacent to said first connection means” [Page 3, Lines 19-20]. As established previously, the signal amplification means represents the signal processor. Thus, the signal amplification means is located at the first connector end of the cable arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Millett and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
In regard to claim 15, Millet teaches “An intravascular ultrasound system, comprising: a catheter having an ultrasound probe at its tip” (“Referring to FIG. 1, shown therein is a system 100 […] As shown, the system 100 includes an instrument 102” [0023] and “The instrument 102 includes at least one elements configured to monitor flow within a vessel. The flow monitoring element can take the form of an ultrasound transducer” [0025] and “In the illustrated embodiment, the instrument 102 is a guide wire having a distal tip 104 and a housing 106 positioned adjacent to the distal tip. The housing 106 is configured to house one or more sensors, transducers, and/or other monitoring elements configured to obtain the  diagnostic information about the vessel […] A shaft 108 extends proximally from the housing 
“a patient interface module” (“In that regard interface 120 is a patient interface module (PIM) in some instances” [0027].);
“an extension cable as claimed in claim 1 for coupling between the catheter and the patient interface module” (“A cable 116 extends from connector 114 to a connector 118. In some instances connector 118 is configured to be plugged into an interface 120. In that regard interface 120 is a patient interface module (PIM) in some instances” [0027]. Therefore, the cable 116 represents an extension cable for coupling between the catheter and the patient interface module. The examiner respectfully refers the applicant to the rejection of claim one for the particular components of the extension cable.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr”, Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” as applied to claims 1, 3, and 15 above, and further in view of Konishi US 20120177087 A1 “Konishi”.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett, and Lehr does not teach “wherein the signal processor comprises a first electrical amplifier located at the first connector end of the cable arrangement and a second electrical amplifier located at the second connector end of the cable arrangement”.
Blunden teaches “wherein the signal processor comprises a first electrical amplifier located at the first connector end of the cable arrangement” (“Preferably said signal amplification means are located in or adjacent to said first connection means” [Page 3, Lines 19-20]. As established previously, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Millett and Lehr so as to include signal processor as disclosed in Blunden in order to amplify signals before they are transferred along a cable path to reduce the pick-up of noise. By amplifying the signal with an amplifier located within the cable arrangement, the signal to noise ratio can be increased such that a meaningful and accurate signal can be processed [Blunden: Page 2, Lines 11-15]. Combining the prior art elements according to known techniques would yield the predictable result of allowing a signal to be amplified within a cable arrangement so as to counteract the influence of noise.
The combination of Millett, Lehr and Blunden does not teach “and a second electrical amplifier located at the second connector end of the cable arrangement”.
Konishi teaches “and a second electrical amplifier located at the second connector end of the cable arrangement” (As shown in FIG. 1, the signal transmitting apparatus 101 includes a transmitting/receiving device 1 and transmitting device 3 with a communication cable 2 including “a body unit 2A, a first connector unit 2B and a second connector unit 2C” [0023]. Furthermore Konishi discloses, “the transmitting/receiving device 1 includes a transmitting/receiving unit 10 that includes a reception amplifier (receiver 11) and a transmission amplifier (transmitter) 12, a connector unit 13 to which the communication cable 2 is detachably connected” [0018] and “The transmitting device 3 includes a signal processing unit 30, a differential amplifier (differential transceiver) 31 that amplifies a signal input from the signal processing unit 30 and outputs differential signals, and a connector unit 32 to which the communication cable 2 is detachably connected” [0027]. In this case, since the transmission amplifier 12 is located near the first connector unit 2B, the transmission amplifier 12 constitutes a first electrical amplifier. Additionally, since the differential amplifier 31 amplifies a signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Millett, Lehr and Blunden so as to include the second electrical amplifier as disclosed in Konishi in order to further amplify the signal. Including a second amplifier is one of a finite number of techniques that can be used to amplify a signal so as to reduce the potential for a low signal-to-noise ratio, therefore it would be obvious to include it within the extension cable device of Millett. Combining the prior art elements according to known techniques would yield the predictable result of amplifying the signals acquired by the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr”, Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” as applied to claims 1, 3, and 15 above, and further in view of Kimura et al. US 20060184035 A1 “Kimura”.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett, Lehr and Blunden does not teach “further comprising an impedance matching circuit”.
Kimura teaches “further comprising an impedance matching circuit” (“In order to suppress the noise and reduce the influence of the noise, the signal lines for sending and receiving the drive signals and the echo signals may be gathered with an analog earth line to make a coaxial cable. […] A coil or a filter circuit may be disposed for impedance matching with the array wiring cable 19” [0062]. Therefore, since the filter circuit can be used for impedance matching with the array wiring cable 19, under broadest reasonable interpretation the filter circuit constitutes an impedance matching circuit.).
.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr”, Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” as applied to claims 1, 3, and 15 above, and further in view of Gundel et al. US 20130146326 A1 “Gundel”.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett, Lehr and Blunden does not teach “comprising a dedicated power line for powering the signal processor which extends along the extension cable from the first and/or second connectors”.
Gundel teaches “comprising a dedicated power line for powering the signal processor which extends along the extension cable from the first and/or second connectors” (“In addition to signal wires, drain wires, and ground wires, any of the disclosed cables can also include one or more individual wires, which are typically insulated, for any purpose defined by a user. These additional wires, which may for example be adequate for power transmission or low speed communication […] can be referred to collectively as a sideband. Sideband wires may be used to transmit power signals, reference signals or any other signal of interest” [0144]. Furthermore, Gundel discloses in FIG. 31 that “the cable 3102 also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the extension cable of Millett so as to include the dedicated power line as disclosed in Gundel in order to allow power to be transmitted throughout the conductor path. A signal processor inherently requires the use of power in order to operate, therefore it would be obvious to include a dedicated power line (i.e. the conductor set 3104b) as disclosed in Gundel in order to power that component of the device. Combining the prior art elements according to known techniques would yield the predictable result of transmitting power throughout the system.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett does not teach “comprising a coupling to a power transmission line of the cable arrangement”.
Gundel teaches “comprising a coupling to a power transmission line of the cable arrangement” (“In this way, conductor paths on the termination component are configured to re-route a low speed signal from conductor set 3104b from one arrangement (immediately above the middle one of conductor sets 3104a) on one end 3120a of the termination component to a different arrangement (immediately below the contact pads for the middle one of conductor sets 3104s) on the opposite end 3120b of the component” [0212]. In order for the conductor paths on the termination component to be re-routed from the conductor set 3104b on the end 3120a of the termination component to a different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the extension cable of Millett so as to include the dedicated power line as disclosed in Gundel in order to allow power to be transmitted throughout the conductor path. A signal processor inherently requires the use of power in order to operate, therefore it would be obvious to include a dedicated power line (i.e. the conductor set 3104b) as disclosed in Gundel in order to power that component of the device. Combining the prior art elements according to known techniques would yield the predictable result of transmitting power throughout the system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr”, Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” as applied to claims 1, 3, and 15 above, and further in view of Jenkins et al. US 20080146940 A1 “Jenkins”.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett, Lehr and Blunden does not teach “comprising an embedded power source for the signal processor”.
Jenkins teaches “comprising an embedded power source for the signal processor” (“Alternatively or in addition, an internal power source, such as an optional battery 110 can be included in the housing 100” [0142]. As shown in FIG. 6, the battery 110 is included in the housing 100, the housing also including the amplifier filter, signal conditioner 51 (i.e. a signal processor). Therefore, under broadest reasonable interpretation, the system includes an embedded power source (i.e. battery 110) for the signal processor.).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Millett US 20150272538 A1 “Millett” and in further view of Lehr et al. US 20040049321 A1 “Lehr”, Blunden WO 0061007 A1 “Blunden” and Sweet S., How can a splitter also be a combiner? (2018), The Solid Signal Blog: https://blog.solidsignal.com/tutorials/how-can-a-splitter-also-be-a-combiner/ “Sweet” as applied to claims 1, 3, and 15 above, and further in view of Aronson et al. US 20070237468 A1 “Aronson”.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Millett, Lehr, and Blunden does not explicitly teach the extension cable “having a length between 1m and 5m”.
Aronson teaches the extension cable “having a length between 1m and 5m” (“FIGS. 13A and B illustrates what might be the most economical arrangement to achieve the advantages of a three sable connection, In this case, copper based patchcords are used for relatively short (1-5 meters) connections from host equipment to patchpanels, where they would join to a long length (5-100 meters) of fiber optic based active cable, In addition to potentially lower cost than a very short optical active cable, the copper cable may more easily provide the power to the central cable run” [0113]. Therefore, since the copper based patchcords can be relatively short (i.e. 1-5 meters) to provide connection between equipment, under broadest reasonable interpretation, the extension cable (i.e. cable 116) of Millet can be configured such that it has a length between 1-5 meters.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793